Name: Council Decision (EU) 2019/510 of 25 March 2019 on the position to be taken on behalf of the European Union in the framework of the Convention on future multilateral cooperation in the North-East Atlantic fisheries as regards the application for accession to that Convention submitted by the United Kingdom
 Type: Decision
 Subject Matter: fisheries;  Europe;  international affairs;  natural environment
 Date Published: 2019-03-27

 27.3.2019 EN Official Journal of the European Union L 85/22 COUNCIL DECISION (EU) 2019/510 of 25 March 2019 on the position to be taken on behalf of the European Union in the framework of the Convention on future multilateral cooperation in the North-East Atlantic fisheries as regards the application for accession to that Convention submitted by the United Kingdom THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Convention on future multilateral cooperation in the North-East Atlantic fisheries (1) (the NEAFC Convention) was approved by Council Decision 81/608/EEC (2) and entered into force on 17 March 1982. (2) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, namely from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (3) Until its withdrawal from the Union, the United Kingdom remains a Member State enjoying all the rights and is bound by all obligations stemming from the Treaties, including compliance with the principle of sincere cooperation. (4) In the guidelines following the United Kingdom's notification under Article 50 TEU of 29 April 2017, the European Council recognised the need, in the international context, to take into account the specificities of the United Kingdom as a withdrawing Member State, provided it respects its obligations and remains loyal to the Union's interests while still a Member State. (5) The Withdrawal Agreement contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to the United Kingdom (transition period). If that Agreement enters into force, Union law, including international agreements to which the Union is a party, will continue to apply to and in the United Kingdom during the transition period in accordance with that Agreement and will cease to apply at the end of that period. (6) The NEAFC Convention currently applies to the United Kingdom as a result of the Union being a Contracting Party to that Convention, while Article 20(4) of the NEAFC Convention excludes the accession of Member States of the Union. (7) Pursuant to Article 20(4) of the NEAFC Convention, any State may accede to the NEAFC Convention provided that an application for accession of that State meets with the approval of three-fourths of all Contracting Parties to the NEAFC Convention within 90 days from the date of notification by the Depositary of the receipt of the application. (8) On 8 January 2019, the United Kingdom submitted an application to accede to the NEAFC Convention as a Contracting Party in view of a possible absence of a withdrawal agreement by the date the Treaties cease to apply to it. (9) Pursuant to Articles 56, 63 and 116 of the United Nations Convention on the Law of the Sea (UNCLOS) (3), the United Kingdom has legitimate fishing interests within the Convention Area of the NEAFC Convention (high seas) and as a coastal State, insofar as the waters under the exclusive economic zone of the United Kingdom fall within the Convention Area of the NEAFC Convention. (10) In order to prevent unsustainable fisheries, it is in the interest of the Union that the United Kingdom cooperates in the management of the stocks of common interest in full compliance with the provisions of the UNCLOS and the United Nations Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks of 4 August 1995 (UNFSA) (4) or any other international agreement or norm of international law. (11) As provided in Article 63(2) of the UNCLOS and in Article 8 of the UNFSA, where the same stock or stocks of associated species occur both within the exclusive economic zone and in an area beyond and adjacent to that zone, the coastal State and the States fishing for such stocks in the adjacent area are to cooperate to agree upon the measures necessary for the conservation of those stocks in the adjacent area. Such cooperation may be established in the framework of regional fisheries management organisations or, where such regional organisations have no competence for the stock in question, by means of ad hoc arrangements among the countries having an interest in the fishery. (12) The accession of the United Kingdom to the NEAFC Convention will allow the United Kingdom to cooperate on the necessary fishery management measures with due regard to the rights, interests and duties of other countries and the Union, with a view to ensuring that fishing activities are carried out in a way that results in the sustainable exploitation of the stock or stocks concerned. (13) It is therefore in the interest of the Union to approve the application for accession to the NEAFC Convention submitted by the United Kingdom if the withdrawal of the United Kingdom from the Union takes place without a withdrawal agreement by the expiry of the notification period referred to in Article 20(4) of the NEAFC Convention, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on the Union's behalf in the framework of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries shall be to approve the application for accession of the United Kingdom to the NEAFC Convention. 2. The Commission shall be authorised to notify the Depositary of the NEAFC Convention of the Union's position only if the withdrawal of the United Kingdom from the Union takes place without a withdrawal agreement by the expiry of the notification period referred to in Article 20(4) of the NEAFC Convention. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 March 2019. For the Council The President G. CIAMBA (1) OJ L 227, 12.8.1981, p. 22. (2) Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (OJ L 227, 12.8.1981, p. 21). (3) OJ L 179, 23.6.1998, p. 3. (4) OJ L 189, 3.7.1998, p. 14.